Exhibit 12 ONEOK, Inc. Computation of Ratio of Earnings to Fixed Charges Years Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 (Thousands of dollars) Fixed Charges, as defined Interest on long-term debt $ 254,765 $ 249,925 $ 233,152 $ 117,365 $ 79,318 Other interest 44,858 16,115 4,493 27,031 5,239 Amortization of debt discount, premium and expense 4,421 5,710 4,115 3,935 3,713 Interest on lease agreements 29,524 37,448 12,738 20,781 21,638 Total Fixed Charges 333,568 309,198 254,498 169,112 109,908 Earnings before income taxes and undistributed income of equity method investees 771,239 681,169 747,950 647,308 314,714 Earnings available for fixed charges $ 1,104,807 $ 990,367 $ 1,002,448 $ 816,420 $ 424,622 Ratio of earnings to fixed charges 3.31 x 3.20 x 3.94 x 4.83 x 3.86 x For purposes of computing the ratio of earnings to fixed charges, "earnings" consists of income before cumulative effect of a change in accounting principle plus fixed charges, minority interests in income of consolidated subsidiaries, income taxes and distributed income of equity method investees, less capitalized interest and undistributed income of equity method investees. "Fixed charges" consists of interest expensed and capitalized, the amortization of debt discounts and issue costs and the representative interest portion of operating leases.
